SMITH, J.
Defendant appeals, fromi a judgment and an order overruling his mbtion for a new- trial and assigns as- error: First insufficiency of the evidence to sustain the judgment; second, errors in rulings admitting and rejecting evidence.
It does not appear fromi appellant’s 'brief that it contains “a statement of all the material evidence received upon the trial.” This court, therefore, is without power to consider or pass upon the sufficiency of the evidence to support the verdict or judgment. McWaid v. Darnell, 41 S. D. 69, 168 N. W. 759. The argument in appellant’s brief contains less than a dozen printed lines and contains no allusion to, or discussion of, any assignments of error except that relating to insufficiency of the evidence. Assignments not discussed are deemed abandoned. State v. Gray, 27 S. D. 461, 131 N. W. 800; Bridenbaugh v. McElrath, 35 S. D. 307, 152 N. W. 113; Egan v. Dotson, 36 S. D. 549, 155 N. W. 783, Ann. Cas. 1917A, 296. Appellant’s assignments contain no reference whatever to the page of the brief at which the record of the alleged error is printed, and, in fact, the evidence printed in the brief is wholly narrative in form and does- not purport to-set out in connection with the evidence, the questions, answers, or rulings, -which are made the subject-matter of the assignments of error. For the reasons stated in McWaid v. Darnell, supra, the questions sought to be raised by assignments as to error in-rulings on evidence cannot be considered.
No error appearing from the record as it comes before us. the order and judgment of the trial court must be affirmed.